Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deborah Corpus on 01/28/2021.

The application has been amended as follows: 

1. (Previously presented) An insulating joint for electrically insulating a pair of adjacent rail sections of a railway track, each rail section extending along a longitudinal axis and defining at least one connecting surface substantially perpendicular to the longitudinal axis and a plurality of lateral surfaces extending along the longitudinal axis;
the insulating joint comprising a joint body having substantially the same cross section as the rail sections and defining two contacting surfaces, each contacting surface being intended to be in contact with the connecting surface of one of the rail sections, wherein the insulating joint further comprises attaching portions configured to be extended along the longitudinal axis for reinforcing the fixation of the insulting joint to at least one of the rail sections; 
wherein the joint body is made from an insulating material comprising a reinforcing structure made of metal or carbon fibers, the reinforcing structure being placed inside of the joint body with a distance from the contacting surfaces.

2. (Original) The insulating joint according to claim 1, wherein the insulating material of the joint body is chosen from the group consisting of:
- resin;
- epoxy; and
- plastic.
 
3. (Original) The insulating joint according to claim 1, wherein the insulating material of the joint body is a plastic and wherein said plastic is an ultraviolet resistant plastic. 

4. (Original) The insulating joint according to claim 1, wherein the reinforcing structure is embedded into the insulating material of the joint body by a molding process.

5. (Original) The insulating joint according to claim 1, wherein the joint body is made by pouring the insulating material around the reinforcing structure.

6. (Cancelled)

7. (Previously presented) The insulating joint according to claim 1, wherein the attaching portions are made from the same material as the joint body.

8. (Previously presented) The insulating joint according to claim 1, wherein the attaching portions are integral with the joint body.

9. (Previously presented) The insulating joint according to claim 1, wherein the attaching portions comprise a reinforcing structure similar to the reinforcing structure of the joint body.

10. (Previously presented) The insulating joint according to claim 1, wherein at least one attaching portion is configured to be extended along at least one of the lateral surfaces of at least one of the rail sections, said lateral surface forming a web of said rail section.   

11. (Previously presented) The insulating joint according to claim 1, wherein at least one attaching portion is configured to be extended along at least one of the lateral surfaces of at least one of the rail sections, said lateral surface forming a head surface of said rail section.

12. (Previously presented) The insulating joint according to claim 1, wherein at least one attaching portion is configured to be extended along at least one of the lateral surfaces of at least one of the rail sections, said lateral surface forming a foot surface of said rail section.

13. (Previously presented) The insulating joint according to claim 1, wherein at least one attaching portion is configured to be extended along at least one of the lateral surfaces of at least one of the rail sections, said lateral surface forming a bottom surface of said rail section.

14. (Original) The insulating joint according to claim 1, defining a plane of symmetry. 

15. (Original) The insulating joint according to claim 1, defining an axis of symmetry.

16. (Proposed amendment) A railway track comprising:
at least a pair of adjacent rail sections, each rail section extending along a longitudinal axis and defining at least one connecting surface substantially perpendicular to the longitudinal axis and a plurality of lateral surfaces extending along the longitudinal axis;
an insulating joint for electrically insulating the adjacent rail sections;
wherein the insulating joint comprises a joint body having substantially the same cross section as the rail sections and defining two contacting surfaces, each contacting surface being intended to be in contact with the connecting surface of one of the rail sections, and wherein the insulating joint further comprises attaching portions configured to be extended along the longitudinal axis for reinforcing the fixation of the insulting joint to at least one of the rail sections;
wherein the joint body is made from an insulating material comprising a reinforcing structure made of metal or carbon fibers, the reinforcing structure being placed inside of the joint body with a distance from the contacting surfaces.

17. (Original) The railway track according to claim 16, wherein the insulating joint is fixed to the corresponding rail sections by a laser welding. 

18. (Original) The railway track according to claim 16, wherein the insulating joint is fixed to the corresponding rail sections using an epoxy.

19. (Original) The railway track according to claim 16, wherein the insulating joint is fixed to the corresponding rail sections using a resin. 

20. (Original) The railway track according to claim 16, wherein the insulating joint is fixed to the corresponding rail sections so as to form a continuous railway section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Jason C Smith/               Primary Examiner, Art Unit 3617